 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 FREDERICK O. SILVER,                                     Case No.: 2:19-cv-00032-APG-PAL

 4          Plaintiff                                          Order Overruling Objection

 5 v.                                                                  [ECF No. 51]

 6 STEVEN B. WOLFSON, et al.,

 7          Defendants

 8         Plaintiff Frederick Silver objects to Magistrate Judge Leen’s ruling denying several of his

 9 motions. Silver contends Judge Leen does not have jurisdiction in this case. Silver contends he

10 will comply only with orders that I enter.

11         I overrule Silver’s objections because he is incorrect in his assertion that Magistrate

12 Judge Leen cannot issue valid orders in this case. As Judge Leen explained to Silver, magistrate

13 judges may “hear and determine any pretrial matter pending before the court,” “conduct

14 hearings, including evidentiary hearings,” and submit “proposed findings of fact and

15 recommendations” to the assigned district judge for dispositive matters. 28 U.S.C. § 636(b)(1);

16 see also Fed. R. Civ. P. 72 (distinguishing between non-dispositive and dispositive pretrial

17 matters); S.E.C. v. CMKM Diamonds, Inc., 729 F.3d 1248, 1259-60 (9th Cir. 2013) (district

18 judges “may designate a magistrate judge to hear any nondispositive pretrial matter pending

19 before the court” (quotation omitted)). Magistrate judges may also be assigned additional duties,

20 which may vary from district to district, and may also vary between district judges. See 28

21 U.S.C. § 636(b)(3), (4). In the District of Nevada, magistrate judges are utilized to the full extent

22 of their statutory authority, and exercise general supervision of civil and criminal calendars,

23 conduct pretrial conferences, proceedings and settlement conferences in civil and criminal cases,
 1 and conduct early neutral evaluations in employment discrimination actions. See LR IB 1-7; LR

 2 16-6.

 3         This District has an automatic referral system that determines which motions and

 4 proceedings are heard and decided by a magistrate judge and which motions and proceedings are

 5 heard and decided by a district judge. I will hear and decide dispositive motions. Judge Leen

 6 will automatically be referred most motions addressing case management, pretrial non-

 7 dispositive motions, and discovery related motions. I caution Silver that failure to abide by

 8 Judge Leen’s or my orders may result in sanctions, including revoking his authorization to

 9 serve and file documents in this case through the CM/ECF system, monetary sanctions, or

10 case-ending sanctions.

11         IT IS THEREFORE ORDERED that plaintiff Frederick Silver’s objection (ECF No. 51)

12 is OVERRULED.

13         DATED this 22nd day of March, 2019.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23



                                                   2
